                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JEREMY DANIEL,                                            CIVIL ACTION

           v.                                              NO. 17-4873

 T-MOBILE USA, INC.


                                                    ORDER

        AND NOW this 10th day of May, 2019, upon consideration of Defendant’s Motion for

Summary Judgment (ECF 17), the response and replies thereto, and oral argument, and for the

reasons stated in the foregoing Memorandum, it is hereby ORDERED that Defendant’s Motion

is DENIED.

                                                     BY THE COURT:


                                                     /s/ Michael M. Baylson
                                                                                _
                                                     MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 17\17-4873 Daniel v TMobile\17cv4873 Order re MSJ.docx
